Citation Nr: 0107079	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  94-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for weakness of the 
right upper extremity, to include as a residual of 
encephalitis.

2.  Entitlement to service connection for a respiratory 
condition, to include as the result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for basal cell 
carcinoma of the skin, to include as the result of exposure 
to ionizing radiation.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
post-traumatic stress disorder (PTSD).

5.  Entitlement to an effective date prior to March 5, 1998 
for a grant of service connection for PTSD.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1951, and from February 1953 to September 1954.  He 
also served on active duty for training (ACDUTRA) from July 
to August 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The 
Board remanded this case for further development in May 1998.


FINDINGS OF FACT

1.  A June 1959 rating decision denied a claim of entitlement 
to service connection for an acquired psychiatric disorder.

2.  Evidence added to the record since the June 1959 rating 
decision is not cumulative or redundant, it s relevant and 
probative, and it is so significant that it is necessary to a 
fair determination of the merits of the appellant's current 
claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD has been submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends he developed an acquired psychiatric 
disorder while on ACDUTRA in July-August 1955.  In November 
1997, the appellant was granted service connection for PTSD.  

A June 1959 rating decision denied entitlement to service 
connection for an acquired psychiatric disorder.  A timely 
Notice of Disagreement was not filed, and that decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991). In September 1991, 
the appellant sought to reopen the claim.

Once a rating decision on a claim has become final, the claim 
will not be reopened except as otherwise provided by law.  
38 C.F.R. § 3.104(a) (2000).  A final decision shall be 
reopened if new and material evidence is added to the record.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 
3.156, new and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  See also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  In the assessment of 
whether evidence is new and material, the credibility of each 
piece of evidence must be presumed, Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The evidence to be evaluated is 
that which has been added to the record since the last prior 
final denial of the claim on any basis.  Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).

Evidence that was on file at the time of the June 1959 
decision included the record showing that the appellant was 
diagnosed with nervous hypertension at his September 1950 
enlistment examination.  The records also showed that the 
appellant was hospitalized in July and August 1955 for 
observation for abdominal pain.  He was returned to duty 
after several days.  The discharge diagnosis stated "no 
disease found."  

Also on file were VA records showing that the appellant was 
hospitalized for approximately three weeks in September and 
October 1955 for a gastrointestinal psychophysiological 
reaction.  The records reflect that the appellant gave a 
history in which he suggested that his current symptoms were 
of a piece with those for which he had been hospitalized 
during his ACDUTRA service.  

Also of record were records from a VA hospitalization between 
March and May 1958.  The appellant reported gastrointestinal 
problems and anxiety at admission.  The discharge diagnosis 
was a chronic anxiety reaction in a passive-dependent 
personality, manifested by tension, abdominal pain, 
restlessness, and recurrent bouts of chills and subnormal 
temperatures.  He was discharged subject to further 
observation or treatment for his chronic anxiety.  A 
subsequent record dated in July 1958 indicated that the 
appellant had been receiving group psychotherapy.  

Evidence introduced into the record since June 1959 includes 
voluminous private and VA treatment records.  These include, 
in pertinent part, treatment records from Wayne R. Price, 
Ph.D., of the Blue Valley Mental Health Center, who noted a 
history of a severe post service hand injury, and the 
veteran's multiple problems coping with the nature and extent 
of this postservice injury.  Dr. Price, however, also opined 
that the veteran's initial problems with depression began 
during his military service.  In reaching this opinion Dr. 
Price relied upon the veteran's self reported history of 
being hospitalized for three months while in-service for a 
psychiatric disorder.

Dr. Price's statement is new because it is evidence that was 
not previously available in 1959.  Moreover, it is material 
because it bears directly and substantially upon the question 
whether the appellant has a psychiatric disorder distinct 
from PTSD that is related to his military service.  As such, 
the Board finds that new and material evidence has been 
submitted and that the claim should be reopened.


ORDER

New and material evidence has been received sufficient to 
reopen the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.


REMAND

Once a claim has been reopened the merits must be addressed, 
but only after VA has fulfilled its duty to assist the 
claimant with the development of relevant evidence.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 38 C.F.R. 
§ 3.103.  The duty to assist includes obtaining a medical 
opinion where such a study is required for a proper 
adjudication of a claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The Board finds that such an opinion is required in this 
case.  As observed above, a competent health care 
professional has diagnosed depression and stated that the 
disorder began during the veteran's military service.  Such 
an opinion does not, however, appear to have been based on 
all of the evidence of record.  Nevertheless, under the 
Veterans Claims Assistance Act of 2000 a new examination is 
in order to ascertain whether the appellant has a psychiatric 
disorder that is separate and apart from PTSD, and which is 
related to his military service.  Hence, this case will be 
remanded.

With respect to the claim of entitlement to service 
connection for a right upper extremity disorder, to include 
due to encephalitis, the Board notes that the service medical 
records are devoid of any pertinent complaint or symptom 
which would indicate either encephalitis or a right upper 
extremity disorder was incurred or aggravated while on active 
duty.  Postservice, however, the veteran has been diagnosed 
with a right upper extremity disorder, with possible 
permanent auxiliary nerve damage.  Alas, to date a VA 
examiner has not offered an opinion as to whether there is 
any relationship between any right upper extremity disorder 
and the appellant's military service.  As such, under the 
Veterans Claims Assistance Act of 2000 further development is 
in order.

Turning to the claim of entitlement to service connection for 
a respiratory condition, secondary to alleged exposure to 
radiation, the veteran contends that the condition arose 
during his first period of active service.  The service 
medical records for each period of service are, however, 
devoid of any pertinent complaints or findings.  As was the 
situation with the right arm disorder, the appellant 
currently shows evidence of a lung disability, but to date no 
examiner has offered an opinion whether such a disorder is 
related to service.  Hence, in light of the Veterans Claims 
Assistance Act of 2000 further development is in order.

Turning to the claim of entitlement to service connection for 
basal cell carcinoma of the skin the appellant argues that 
this disorder was caused by in-service exposure to ionizing 
radiation.  He maintains that this exposure took place while 
he was stationed at March Air Force Base (AFB) while serving 
as a member of a flight crew assigned to a B-29 during his 
first period of active duty, September 1950-November 1951.

The claims file contains certain service personnel records 
that he or his representative submitted, as well as certain 
service medical records received from the NPRC.  It is 
possible that the complete service medical and personnel 
records of the appellant are unavailable despite exhaustive 
efforts by the RO to ensure a complete record is available 
for review.

The available evidence shows that during the appellant's 
first term of active duty he served in the U.S. Air Force 
with the 12th Air Division, 114th Bomb Squadron (Medium), 106th 
Bomb Wing (Medium) at March AFB as an aerial gunner.  While 
in the Air Force, the veteran asserts that his flight crew 
went to March AFB in July 1951.  An Air Force Special Order 
documents the appellant's presence at March AFB in August 
1951.  Other available personnel records indicate that the 
appellant remained at March AFB for the duration of his 
service for the period September 1950 to November 1951.

The appellant alleges that ionizing radiation exposure 
resulted from his participation in two kinds of "radiation 
activities" at March AFB.  First, he alleges that he 
attended "atomic bomb school," and that during this 
schooling he handled "radioactive rods" as part of the 
process of learning how to use a Geiger counter.  He argues 
that he only wore a badge, and that no protective clothing 
was issued for use while handling the allegedly radioactive 
material.  In support, he presented a May 1993 letter to the 
RO and testimony at an October 1992 hearing during which he 
identified two particular participants in this schooling, not 
members of his squadron, who reportedly developed cancer 
postservice.

Second, the appellant alleges that he flew on a B-29 through 
radioactive clouds over Nevada during nuclear weapons 
testing.  He indicates that the aircraft took off and landed 
at March AFB, and flew over Nevada at least twice, if not 
three times, a week on missions about eight hours long.  The 
appellant avers that upon their return his aircraft was 
washed down and decontaminated by the ground crew, and on one 
occasion he reportedly was told that the aircraft was 
"radioactive" and he personally should wash it down.  The 
veteran claims that he neither wore a dosimetry badge nor 
protective clothing during aerial flights over Nevada.  The 
appellant has indicated that "he believes" that during 
these June to November 1951 flights he was participating in 
atmospheric nuclear testing operations, specifically 
Operation BUSTER-JANGLE and possibly Operation GREENHOUSE.

Medical documentation included in the claims file shows that 
the appellant has been diagnosed with basal cell carcinoma of 
the skin since at least September 1984.  In November 1992, a 
VA examiner opined that the appellant had a history of 
recurrent skin cancer that was possibly related to in-service 
radiation exposure.  That examiner, however, did not have any 
evidence verifying the claim that the appellant was exposed 
to radiation in-service.  The appellant testified at a 
September 1995 personal hearing that skin cancer was first 
discovered by his dentist in 1960 but those records have been 
destroyed.  

Skin cancer, including basal cell carcinoma, is not subject 
to presumptive service connection under the provisions of 
38 C.F.R. § 3.309 (2000).  When, however, skin cancer is 
claimed to have been caused by exposure to radiation during 
service and did not become manifest until five years or more 
after the alleged exposure, it meets the definition of a 
"radiogenic disease" under 38 C.F.R. § 3.311 (2000).  That 
regulation provides for special evidentiary and adjudication 
procedures when service connection for a radiogenic disease 
is sought.  

It is apparent that still additional development under 
38 C.F.R. § 3.311 and the Veterans Claims Assistance Act of 
2000 is in order.  In this regard, in December 1993, and 
after having obtained from the appellant in May 1993 specific 
information about the times, places, and circumstances 
pertinent to his allegation of having been exposed to 
ionizing radiation during service, the RO contacted the 
Defense Nuclear Agency (DNA) (subsequently known as the 
Defense Special Weapons Agency [DWSA] and currently known as 
the Defense Threat Reduction Agency [DTRA]).  The RO asked 
the DNA to confirm whether the appellant flew through atomic 
bomb clouds over Nevada in June-November 1951 and whether he 
was present at unnamed atmospheric nuclear testing 
operations.  It also inquired whether the appellant had been 
exposed to radiation by handling radioactive rods in the 
classroom.  

The DNA responded in May 1994.  Concerning the claimed 
exposure to ionizing radiation during "atomic bomb school," 
the agency stated that any such exposure was occupational in 
nature and not within its purview.  It advised the RO to seek 
dosimetry data from the Department of the Air Force, 
Armstrong Laboratory, at Brooks AFB in Texas.  

Concerning the claim of exposure to ionizing radiation during 
flights over Nevada, the DNA replied that they had no 
documentation placing the appellant at any U.S. atmospheric 
nuclear test.  The agency stated that the U.S. atmospheric 
nuclear test series Operation BUSTER-JANGLE was conducted at 
the Nevada Test Site from October 22, through December 20, 
1951.  During most of that period (until his November 16, 
1951 discharge) the appellant was stationed at March AFB as 
an apprentice turret systems gunner with the 114th Bomb 
Squadron (Medium), 106th Bomb Wing (Medium).  The DNA noted 
that its effort to address whether the appellant was a 
participant was limited not only because his service 
personnel records were unavailable but also because the Air 
Force did not maintain flight logs on enlisted men.  

The DNA reported, however, that the appellant's name did not 
appear on the crew lists of the BUSTER-JANGLE B-29 cloud 
samplers, that monthly histories of the appellant's unit did 
not document that he or any other unit personnel participated 
in this atmospheric nuclear test series, and that there was 
no data concerning the appellant among the dosimetry data 
from U.S. atmospheric nuclear testing.  DNA did not, however, 
per se conclude that the appellant did not participate in a 
U.S. atmospheric nuclear test, and it offered to continue its 
search if additional documentation concerning the appellant's 
service activities during the period in question could be 
furnished.

Subsequently, in November 1994, the RO contacted the 
Department of the Air Force, Armstrong Laboratory, at Brooks 
AFB.  The RO did not ask this agency about the alleged 
occupational exposure during atomic bomb instruction at March 
AFB.  Rather, it asked only for information concerning the 
appellant's possible claimed exposure to radiation during 
nuclear weapons tests (and mentioned specifically Operation 
BUSTER-JANGLE and Operation GREENHOUSE).  It requested a 
statement of the recorded level of the appellant's exposure 
level or, if unavailable, of the restructured exposure of his 
unit.  The RO stated in its letter of inquiry that the 
appellant's service medical records were negative for 
radiation exposure.   

In December 1994 correspondence the Armstrong Lab replied 
that it had found no external or internal radiation 
(bioassay) exposure data for the appellant in the USAF Master 
Radiation Exposure Registry.  It provided other possible 
sources of further information. 

In May 1998, the Board directed the RO to contact the 
Reynolds Electrical & Engineering Co., Inc., the Navy 
Dosimetry Center, the U.S. Army Ionizing Radiation Dosimetry 
Center, and the Veteran's Help Line and request that they 
furnish any available information to verify the appellant's 
claimed exposure to ionizing radiation.  Documentation in the 
claimed file indicates that the RO sought this information 
from the sources specified.  It wrote the first three 
sources, enclosing a copy of the appellant's DD-214 for 
September 1950 to November 1951, requesting a dose estimate 
for the appellant.  Replies, in August 1998 from the 
Department of Energy, in July 1998, and in December 1998, 
respectively, stated that there were no records concerning 
the appellant.  The U.S. Army Dosimetry Center noted that its 
records dated back to mid-1954 only.

In June 1999, the RO issued a SSOC denying service connection 
for basal cell carcinoma of the skin as the result of 
exposure to ionizing radiation on the ground of absence of 
evidence of such exposure during service.

Despite the RO's best efforts, however, additional 
development and consideration of the claim under 38 C.F.R. 
§ 3.311 is required.  In this regard, there is no direct 
evidence that the appellant was not present at Operations 
BUSTER-JANGLE or GREENHOUSE.  Therefore, for purposes of 
consideration of the claim under 38 C.F.R. § 3.311, the RO 
should request that DWSA provide a radiation dose estimate on 
the assumption that the appellant was present at Operation 
BUSTER-JANGLE and Operation GREENHOUSE.  38 C.F.R. § 3.311.  
Moreover, based on any information that can be secured 
concerning the appellant's claim that he was exposed to 
ionizing radiation at "atomic bomb school," the VA Under 
Secretary for Health should be asked to prepare a radiation 
dose estimate for that claimed exposure.  Id.  

Finally, with respect to the claim of entitlement to an 
earlier effective date for a grant of service connection for 
PTSD, the Board notes that neither the December 1998 SOC, nor 
the April 1999 SSOC provided the appellant with notice of the 
statutes and regulations governing the assignment of 
effective dates.  As such, a new SSOC must be issued that 
properly informs the appellant of the laws and regulations 
governing the assignment of effective dates for an award of 
service connection.

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claims, to include competent medical 
evidence that provides a relationship 
between a claimed right upper extremity 
disorder, a respiratory disorder, basal 
cell carcinoma and an acquired 
psychiatric disorder (other than PTSD) to 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the RO should schedule 
the appellant for VA neurological and 
pulmonary examinations.  All indicated 
tests and studies should be conducted.  
The claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiners.  Only 
those tests and studies necessary to 
determine the etiology of the disorder 
should be undertaken.  Following the 
examination the neurologist should opine 
whether it is at least as likely as not 
that any diagnosed right arm disorder is 
related to the appellant's military 
service.  The pulmonary specialist should 
opine whether it is at least as likely as 
not that any diagnosed respiratory 
disorder is related to the veteran's 
military service, to include the claimed 
incidents regarding radiation exposure.  
A complete rationale for any opinion 
provided must be presented.  Each 
examination report should be typed.

3.  The claims folders should also be 
forwarded by the RO for review by a 
board-certified VA psychiatrist.  A copy 
of this Remand and of the appellant's 
claims folders must be made available to 
and reviewed by the psychiatrist.  
Following his or her review of all of the 
evidence, the psychiatrist must offer an 
opinion whether it is at least as likely 
as not that the appellant has a separate 
and independent psychiatric disorder 
apart from PTSD.  If so, the reviewer 
should offer an opinion whether it is at 
least as likely as not that the disorder 
is related to the veteran's military 
service.  If the disorder is not related 
to the appellant's military service an 
opinion should then be offered addressing 
whether it is at least as likely as not 
that the disorder is related to or is  
part and parcel related to the 
appellant's PTSD.  A complete rationale 
for any opinion provided must be 
presented.  The report should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  For purposes of development of the 
appellant's claim under 38 C.F.R. 
§ 3.311, the RO must request that the 
DTRA provide ionizing radiation dose 
information for the appellant, including 
an estimate if actual data is 
unavailable, based on the assumption that 
he was present at Operations BUSTER-
JANGLE and GREENHOUSE.  If it is 
infeasible to construct a dose estimate 
for the appellant individually, a dose 
may be constructed based on the 
restructured exposure of the appellant's 
unit, the 106th Bomb Wing (Medium) 
attached to the 114th Bomb Squadron 
(Medium) of the 12th Air Division at 
March (AFB). 

7.  The RO should then request that the 
Radiation Health Programs Manager, Air 
Force Medical Operations Agency, Office 
of the Surgeon General of the Air Force 
provide specific information about the 
ionizing radiation exposure potential for 
the appellant associated with 
occupational exposure during "atomic 
bomb" and Geiger counter instruction 
which allegedly transpired at March AFB 
some time between September 1950 and 
November 1951.  This information should 
be based on the characteristics, 
including radiation exposure rates, of 
all objects and equipment (including the 
"radioactive rods" described by the 
appellant) that were reportedly employed 
by instructors at March AFB.  The RO 
should provide that office with all 
available material relevant to the 
information requested.  After receiving 
the requested information from the Office 
of the Surgeon General of the Air Force, 
the RO should forward the claims files to 
the VA Under Secretary for Health for 
preparation of a radiation dose estimate 
for the appellant based on occupational 
exposure in service.

8.  Then, the RO should then undertake 
all additional development indicated 
under 38 C.F.R. § 3.311, to include, if 
appropriate, referring the case to the VA 
Under Secretary for Benefits for further 
consideration in accordance with 
38 C.F.R. § 3.311(c).

9.  Should the case be so referred under 
38 C.F.R. § 3.311(c), then after the 
Under Secretary has made a determination 
or secured the opinion of an outside 
consultant in accordance with the review 
procedures set out in that regulation and 
transmitted to the RO the outcome of this 
review, the RO should readjudicate the 
claim under 38 C.F.R. § 3.311.  All 
possible theories of entitlement to 
service connection must be considered.  
Schroeder.  If the benefit sought on 
appeal is not granted. the RO should 
issue an SSOC, and the appellant and his 
representative should be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

10.  The RO should provide the appellant 
with an SSOC on the issue of his 
entitlement to an effective date prior to 
March 5, 1998 for a grant of service 
connection for PTSD.  The SSOC must 
contain a review of the pertinent facts 
and a summary of the laws and regulations 
applicable to the assignment of effective 
dates.  The SSOC should advise the 
appellant that in response thereto, he 
must submit a timely substantive appeal 
in order to perfect his right to 
appellate review by the Board.  If an 
appeal is perfected the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as 
to the final outcome warranted.  The appellant has 
the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



